Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 1 of 10 PageID #: 269



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


DROPBOX, INC.,

           Plaintiff,                        C.A. No. 19-1521 (RGA)
     v.

MOTION OFFENSE, LLC,                       JURY TRIAL DEMANDED

           Defendant.




                  DEFENDANT’S REPLY BRIEF IN SUPPORT
              OF ITS MOTION TO DISMISS, TRANSFER OR STAY




                                   /s/ Timothy Devlin
                                   Timothy Devlin (#4241)
                                   Devlin Law Firm LLC
                                   1526 Gilpin Avenue
                                   Wilmington, DE 19801
                                   Telephone: (302) 449-9010
                                   tdevlin@devlinlawfirm.com
                                   Attorneys for Defendant
                                   Motion Offense, LLC

DATED: November 12, 2019




                                     1
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 2 of 10 PageID #: 270




                                                 TABLE OF CONTENTS
I.      NATURE AND STAGE OF PROCEEDINGS .....................................................................1
II.        SUMMARY OF ARGUMENT ........................................................................................2
      A. The Court Should Transfer this Case to the Western District of Texas if Judge Albright
      Denies Sprouts’ Motion to Stay ...............................................................................................3
      B. The Private and Public Interests Favor Transfer ................................................................3
III.       CONCLUSION ................................................................................................................5




                                                                   i
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 3 of 10 PageID #: 271



                                             TABLE OF AUTHORITIES

                                                                                                                         Page(s)

Cases

Drew Techs., Inc. v. Robert Bosch, LLC,
  No. 11-15608,
  2012 WL 314049 (E.d. Mich. Jan. 31, 2012) ...........................................................................5

Jumara v. State Farm Ins. Co.,
  55 F.3d 873 (D. Del. 1995) .................................................................................................. 3, 4




                                                                 ii
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 4 of 10 PageID #: 272



I.       NATURE AND STAGE OF PROCEEDINGS

         Prior to the commencement of this action, on July 12, 2019, Motion Offense, LLC

(“Motion Offense”), the defendant in the present declaratory judgment action, filed suit against

Sprouts Farmers Market, Inc. and Sprouts Farmers Market Texas LP (collectively “Sprouts”) in

the Western District of Texas (the “Texas Case”), alleging infringement of U.S. Patent Nos.

10,013,158 and 10,021,052 (collectively “patents in suit”).

         Plaintiff, Dropbox Inc., filed the present declaratory judgment complaint on August 14,

2019 concerning the same patents in suit.

         On October 7, 2019 Motion Offense filed its motion to dismiss, transfer or in the

alternative stay the present proceeding. (D.I. 9.) Motion Offense contested jurisdiction as

Dropbox had not indicated it was indemnifying Sprouts and Motion Offense had not been

involved in any pre-suit communications with Dropbox. (D.I. 9 at 9.) It also sought in the

alternative to transfer the Dropbox action to the Western District of Texas or to stay proceedings

pending the outcome of the Texas Case. On October 21, 2019, Dropbox filed its First Amended

Complaint (D.I. 10) in which it alleged, among other things, that it would not oppose

indemnifying Sprouts in the Texas Action (D.I. 10 at 4).

         Meanwhile in the Texas Case, Sprouts filed a motion to stay on September 6, 2019 in

view of Dropbox’s declaratory judgment complaint. Motion Offense opposed Sprouts motion on

September 13, 2019. Sprouts filed a reply on September 20, 2017. Judge Albright held a

hearing on Sprout’s motion to stay on October 30, 2019. A copy of the transcript is attached as

Exhibit 2. At the hearing, Sprouts confirmed unequivocally that Dropbox has agreed to

indemnify it: “Yes, Your Honor. Maybe to even put it more clearly, Dropbox is indemnifying

Sprouts in connection with this action.” (Ex. 2 at 30.)1 Judge Albright gave Motion Offense


1
    Unless otherwise indicated, emphasis in this Brief has been added.
                                                  1
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 5 of 10 PageID #: 273



the opportunity to seek leave to add Dropbox as a party; however, Motion Offense elected not to

add Dropbox at this time and instead to have Judge Albright rule on Sprouts’ motion with the

existing parties to the Texas Case, with the understanding that Dropbox would at least participate

as an indemnitor of Sprouts. Judge Albright indicated he would rule on Sprouts’ motion “pretty

quickly.” (Ex. 2 at 36.)

       In view of Dropbox’s representations regarding indemnifying Sprout in its First

Amended Complaint and Sprout’s judicial admission in the Western District of Texas, Motion

Offense no longer contests an actual justiciable controversy exists here. Nevertheless, Motion

Offense maintains that this action should be transferred to the Western District of Texas, or at

least that a decision on this Motion wait until Judge Albright’s ruling.

II.    SUMMARY OF ARGUMENT

       Dropbox and Sprout have gone on record that Dropbox is indemnifying Sprouts. (D.I. 10

at 4; Ex. 2 at 30.) Given the change in the posture of this case based on Dropbox’s

indemnification admission, confirmed by Sprouts, this case should be transferred to the Western

District of Texas. If Sprouts’ motion to stay is denied in Texas, it will moot arguments regarding

the customer suit exception and eliminate the need for a redundant second lawsuit before this

Court. Dropbox will be an indemnitee and has already committed to indemnifying Sprouts in the

Texas Case. There will be no reason to clog the judicial system with a second, duplicative

lawsuit concerning the same patents in suit and overlapping subject matter.

       Accordingly, Motion Offense respectfully requests that the Court transfer Dropbox to the

Western District of Texas where it has already indicated it will participate (at a minimum) as an

indemnitee, or at a minimum defer decision on this Motion until after Judge Albright rules on the

motion to stay in the Texas Case.




                                                 2
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 6 of 10 PageID #: 274



        A.     The Court Should Transfer this Case to the Western District of Texas if
               Judge Albright Denies Sprouts’ Motion to Stay

        The Texas Case is indisputably the first filed action. If Sprouts’ motion is denied, the

Texas Action will proceed and Dropbox has already committed to participating in that action at a

minimum as an indemnitee. There is no reason for this Court to entertain a second, later filed

lawsuit involving substantially overlapping subject matter that involves essentially the same

parties. That would be the antithesis of judicial economy.

        Further, any argument by Dropbox against transfer based on convenience is mooted by its

agreement to indemnify Sprouts in the Texas Action and the incontestable fact the Texas Action

was filed first. That is, Dropbox is already prepared to participate in the Texas Case. Its

arguments about flights, witnesses in North Carolina, and every other convenience factor are

obviated. Claims of prejudice ring hollow when a party has already agreed to indemnify other

parties in any forum in which they are sued. Indeed, the main premise for Dropbox’s opposition

to transfer based on the customer suit exception will have been decided and rendered moot. Its

opposition to Motion Offense’s motion to transfer the case will likewise essentially be rendered

moot.

        B.     The Private and Public Interests Favor Transfer

        Further, looking at the private and public interests that govern transfers under § 1404(a),

they overwhelmingly favor transfer in this case. The private interests include Plaintiff’s choice

of forum, defendant’s preference, whether the claims arose elsewhere, the convenience of the

parties as indicated by relative physical and financial condition, convenience of the witnesses to

the extent they may be unavailable for trial, and the location of relevant records. Jumara v. State

Farm Ins. Co., 55 F.3d 873, 879-80 (D. Del. 1995).

        The public interests include the enforceability of the judgment, practical considerations

related to making trial expeditious or inexpensive, relative administrative difficulty resulting

                                                  3
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 7 of 10 PageID #: 275



from court congestion in the two fora, local interests in deciding controversies at home, public

policies of the fora and familiarity with the Court regarding the applicable law. Id. at 879-80.

         Regarding Plaintiff’s choice of forum, the weight accorded to Dropbox’s choice is

minimized in the event that Judge Albright denies Sprouts’ motion because it is then Motion

Offense’s choice of forum in the first filed suit that should be given deference. Likewise,

Defendant’s preference in this action is to have the Texas Case proceed. Dropbox and Sprout

have already agreed that Dropbox will indemnify Sprout in the Western District of Texas.

Dropbox’s complaints against litigating in that forum are in significant tension with its

agreement to do just that, and do not outweigh Motion Offense’s preference in forum.

         Dropbox’s arguments regarding convenience also are undermined significantly by its

agreement to indemnify Sprout in the Texas Case. Dropbox asserts with no explanation that

because the two parties are incorporated in Delaware, that somehow makes this Court more

convenient. But it is clear that does not necessarily follow and Dropbox’s unsubstantiated

argument should be given little to no weight. Moreover, its statements that the technology was

developed in San Francisco or Seattle and that the patents in suit have named inventors in North

Carolina do not actually demonstrate any greater convenience in Delaware as opposed to the

Western District of Texas. Dropbox concedes that for its employees, travel to Delaware may be

at least as convenient as travel to Waco. Dropbox also makes much of the location of the

inventors in North Carolina, but the inventors are not employees of Dropbox and should not

factor into its convenience litigating in the various forums. Indeed, Motion Offense is informed

by the inventor Paul Morris that he will voluntarily appear in the Western District of Texas for

trial.

         Dropbox also argues that the interests of justice favor denying transfer because of the

customer suit exception. But as explained above, transfer is predicated at least in part on denial

                                                  4
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 8 of 10 PageID #: 276



of Sprouts’ motion to stay based on the customer suit exception. In that event, Dropbox’s entire

argument becomes irrelevant.2 See Drew Techs., Inc. v. Robert Bosch, LLC, No. 11-15608, 2012

WL 314049, at *6 (E.d. Mich. Jan. 31, 2012).

       Nor is this a situation where Dropbox cannot be added to the Texas case. Dropbox’s

admission in in its First Amended Complaint (D.I. 10 at 4), confirmed by Sprouts’ admission at

the October 30, 2019 hearing (Ex. 2 at 26), have effectively established that Dropbox is subject

to jurisdiction in the Texas Case. Transfer to the Western District of Texas would consolidate

these two overlapping actions and promote judicial economy. Even in the event Judge Albright

stays the case, Motion Offense could seek leave to add Dropbox and lift the stay based on

Dropbox being subject to jurisdiction there. In essence, Dropbox has agreed to participate in the

Texas Case with Sprout, but seeks to have a second bite at the apple in Delaware. That does not

promote any of the interests that factor into a transfer analysis under § 1404(a).

III.   CONCLUSION

       For the reasons set forth above, Motion Offense respectfully requests that Motion

Offense’s motion to transfer be granted.




2
  For the avoidance of doubt, Motion Offense reserves the right to seek leave to add Dropbox to
the Texas Case in the event Judge Albright grants Sprouts’ motion to stay, as well as the right to
seek to have the stay lifted in the event Dropbox is subsequently added.
                                                 5
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 9 of 10 PageID #: 277




Dated: November 12, 2019            DEVLIN LAW FIRM LLC


                                    /s/ Timothy Devlin
                                    Timothy Devlin (No. 4241)
                                    1526 Gilpin Avenue
                                    Wilmington, DE 19806
                                    (302) 449-9010
                                    tdevlin@devlinlawfirm.com

                                    Attorneys for Defendant Motion Offense, LLC




                                     6
Case 1:19-cv-01521-RGA Document 16 Filed 11/12/19 Page 10 of 10 PageID #: 278



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on November 12, 2019.

                                                            /s/ Timothy Devlin
                                                            Timothy Devlin




                                                7
